Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive. Regarding claims 1, 11, and 20, Applicant argues (pg.8 of the Remarks) that Arisoy does not identify regions based on extracted properties and instead identifies regions based on user input. Examiner respectfully disagrees. The term properties is not defined in the claim and under the broadest reasonable interpretation can be interpreted to be as desirable positions at which the target object is capable of being grasped, intensity level that reflects which of the pairs of grasping positions is more highly preferred than the other pairs, and/or material weight distribution based on the material type/density. Arisoy teaches (¶0031) a convolutional neural network may be trained to determine grasping positions for two-handed grasps of objects using training data 140 including 3D voxel grids 142; (¶0039) The values of the voxels may vary in value (rather than having the same value) in order to correspond to an intensity level that reflects which of the pairs of grasping positions is more highly preferred than the other pairs; (¶0041-¶0042) configured to incorporate material weight distribution information for training objects and target objects so that the described convolutional neural network can identify grasping locations by taking into account the weight distribution of the target object. For example, the described 3D voxel representation of objects may include different values based on the material type and/or density associated with the material depicted in the CAD models at the position of the voxel.
Applicant further argues (pg. 8 of the Remarks) that Arisoy does not teach “automatically identifying one or more regions of the CAD model based upon changes amongst the extracted properties of each section of the series of sections” and “determining a respective classification for each of the one or more identified regions based upon geometrical properties of the one or more identified regions.” Examiner respectfully disagrees. Arisoy teaches (¶0033) a convolutional neural network is trained using training data (¶0035) using the training data, 3D voxel (i.e., section in a series of sections) grids for the grasping data may have voxels with a value of 1 (or other value) for the positions labeled by the user as good grasping regions on the original 3D models. The remaining voxels in the 3D voxel grids for the grasping data 146 (for places other than grasping positions) may have a value of 0 (or other value that is in contrast to the value for voxels corresponding to grasping positions); (¶0038, ¶0031, ¶0040) once trained the neural network may provide such output as previously provided using the training data (i.e., automatically); (¶0039) The values of the voxels may vary in value (rather than having the same value) in order to correspond to an intensity level that reflects which of the pairs of grasping positions is more highly preferred than the other pairs. The software application may then base which pair of grasping locations to use in a simulation based on the intensity values (i.e., implies changes amongst the intensity property values) of the voxels and/or other factors associated with the simulation for which the grasping data is being used; (¶0042) configured to incorporate material weight distribution information for training objects and target objects so that the described convolutional neural network can identify grasping locations by taking into account the weight distribution of the target object. For example, the described 3D voxel representation of objects may include different values based on the material type and/or density (i.e., mass/volume another geometric property) associated with the material depicted in the CAD models at the position of the voxel; (¶0027) using a geometric/shape based analysis; (¶0041) geometric shape analysis readily observed and considered by user's experience interacting with similar objects.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9-11, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arisoy et al. (US 20190366539, hereinafter Arisoy) in view of Teran-Matus et al. (US 20100256790, hereinafter Teran-Matus.)
Regarding claim 1, “A computer-implemented method of determining grasping cues for a model of a tool, the method comprising” Arisoy teaches (¶0013) systems and methods that facilitate determining grasping positions for two-handed grasps of industrial objects/target object 120; (¶0020-¶0021 and ¶0029) the target object 120 may be associated with a 3D model; (¶0014) implemented using a processing system/computer, with memory, software. 
As to “scanning a computer-aided design (CAD) model representing a real-world tools to generate a series of sections from the CAD model” Arisoy teaches (¶0029 and ¶0001) retrieve/receive 3D model(e.g., CAD data) of the target object for which a determination of grasping positions is desired; (¶0030) determine a 3D voxel grid for the 3D model of the target object; (¶0020) 3D model data may be generated from a 3D scan of an existing part; (¶0040) object is a tool; (¶0041) the described framework 200 may be operative to determine two handed grasps for a target object that more closely matches how a human would grasp the object in a real-world factory setting.
As to “extracting properties of each section of the series of sections” Arisoy teaches (¶0031) a convolutional neural network may be trained to determine grasping positions for two-handed grasps of objects using training data 140 including 3D voxel grids 142; (¶0030 and ¶0042) determining shape/position of the voxels; (¶0039) the values of the voxels may vary in value (rather than having the same value) in order to correspond to an intensity level that reflects which of the pairs of grasping positions is more highly preferred than the other pairs.
As to “automatically identifying one or more regions of the CAD model based upon changes amongst the extracted properties of each section of the series of sections; determining a respective classification for each of the one or more identified regions based upon geometrical properties of the one or more identified regions” Arisoy teaches (¶0033) a convolutional neural network is trained using training data (¶0035) using the training data, 3D voxel grids for the grasping data may have voxels with a value of 1 (or other value) for the positions labeled by the user as good grasping regions on the original 3D models. The remaining voxels in the 3D voxel grids for the grasping data 146 (for places other than grasping positions) may have a value of 0 (or other value that is in contrast to the value for voxels corresponding to grasping positions); (¶0038, ¶0031, ¶0040) once trained the neural network may provide such output as previously provided using the training data (i.e., automatically); (¶0039) The values of the voxels may vary in value (rather than having the same value) in order to correspond to an intensity level that reflects which of the pairs of grasping positions is more highly preferred than the other pairs. The software application may then base which pair of grasping locations to use in a simulation based on the intensity values (i.e., implies changes amongst the intensity property values) of the voxels and/or other factors associated with the simulation for which the grasping data is being used; (¶0042) configured to incorporate material weight distribution information for training objects and target objects so that the described convolutional neural network can identify grasping locations by taking into account the weight distribution of the target object. For example, the described 3D voxel representation of objects may include different values based on the material type and/or density (i.e., mass/volume another geometric property) associated with the material depicted in the CAD models at the position of the voxel; (¶0027) using a geometric/shape based analysis; (¶0041) geometric shape analysis readily observed and considered by user's experience interacting with similar objects.
As to “and generating grasping cues for the CAD model based upon the determined respective classification for each of the one or more regions.” Arisoy teaches (¶0038) in response to evaluating the 3D voxel grid of the target object, the neural network may provide an output in the form of a voxel grid that depicts determined grasping positions, where the voxels for at least one pair of good grasping positions for two-handed grasps are labeled with a value of 1 (or other value) such as described previously with respect to the user provided training grasping data; (¶0039) The software application may then base which pair of grasping locations to use in a simulation based on the intensity values of the voxels and/or other factors associated with the simulation for which the grasping data is being used.
Arisoy does not teach “and a tool family to which the tool represented by the CAD model belongs” and classification based “the tool family.” However, Teran-Matus teaches (¶0023) a tool identification neural network 15 for processing each 2D minimum container image file 13--pertaining to each scanned tool--, and identifying the type of tool depicted by each image file, which generates a plurality of patterns based on said 3D or 2D tool image files and accesses a network memory 16 containing information related to a plurality of previously identified tools 16a in order to use said information 16a and the plurality of patterns and identify the type of tool--i.e. identify if the tool is a hammer, screwdriver, etc. and particular types of those families. A complementary "working areas" identification neural network 18 identifies the "working areas" of each identified tool which are the areas or places where the tool performs its function and/or is manipulated by the user and, wherein the identification of said "working areas" is carried out based on previously defined rules and identification examples for each tool family and class, said "working areas" identification neural network 18 producing a "working areas" file 18a indicating the "working areas" for each tool. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system/method for determining grasping positions for a 3D model (e.g., CAD data) of a target object/tool as taught by Arisoy with the general concept of identifying tools as taught by Teran-Matus for the benefit more accurately determining what areas to grasp.

Regarding claim 9, “The method of Claim 1 further comprising: associating the identified grasping cues with the CAD model in computer memory.” Arisoy teaches (¶0052) computer implementation RAM storage.

Regarding claim 10, “The method of Claim 9 further comprising: simulating real-world use of the tool using the CAD model with the associated grasping cues.” Arisoy teaches (¶0024) for simulation of a real-world use of the object.

Regarding claim 11, “A system for determining grasping cues for a tool model, the system comprising: a processor; and a memory with computer code instructions stored thereon, the processor and the memory, with the computer code instructions being configured to cause the system to” Arisoy teaches (¶0013) systems and methods that facilitate determining grasping positions for two-handed grasps of industrial objects/target object 120; (¶0020-¶0021 and ¶0029) the target object 120 may be associated with a 3D model; (¶0014) implemented using a processing system/computer, with memory, software. 
The remainder of claim 11 is similar to claim 1, therefore its rejection is similar. 

Regarding claim 18, its rejection is similar to claim 9.

Regarding claim 19, its rejection is similar to claim 10.

Regarding claim 20, “A non-transitory computer program product for determining grasping cues for a model of a tool, the computer program product executed by a server in communication across a network with one or more clients and comprising: a computer readable medium, the computer readable medium comprising program instructions which, when executed by a processor, causes the processor to: Arisoy teaches (¶0013) systems and methods that facilitate determining grasping positions for two-handed grasps of industrial objects/target object 120; (¶0020-¶0021 and ¶0029) the target object 120 may be associated with a 3D model; (¶0014) implemented using a processing system/computer, with memory, software; (¶0017, ¶0057-¶0058, ¶0061) server. 
The remainder of claim 11 is similar to claim 1, therefore its rejection is similar. 

Claim(s) 2-8, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arisoy and Teran-Matus in view of Shi et al. (US 20140163731, hereinafter Shi.)
Regarding claim 2, Arisoy and Teran-Matus do not teach “The method of Claim 1 wherein scanning the CAD model comprises: scanning the CAD model in an optimal direction.” However, Shi teaches (¶0015, ¶0263, ¶0009) algorithm automatically performs to select the best feasible grasp approach and position of the grasping device in real-time, involving virtual grasp volumes overlapping or intersecting with virtual representations of the subject objects under various environmental constraints, according to embodiments of the present technology. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system/method for determining grasping positions for a 3D model (e.g., CAD data) of a target object/tool as taught by Arisoy and Teran-Matus with the models/shapes with selection of the best feasible grasping approach as taught by Shi for the benefit of improving the planning, position, and pre-grasp pose for use to grasp a complex three-dimensional object (¶0006.)

Regarding claim 3, “The method of Claim 2 further comprising: determining the optimal scanning direction.” Shi teaches (¶0263) algorithm automatically performs to select the best feasible grasp approach and position of the grasping device in real-time, involving virtual grasp volumes overlapping or intersecting with virtual representations of the subject objects under various environmental constraints, according to embodiments of the present technology

Regarding claim 4, “The method of Claim 3 wherein determining the optimal scanning direction comprises: processing an oriented bounding box surrounding the CAD model to determine a longest dimension of the oriented bounding box; and determining the optimal scanning direction as an axis along the determined longest dimension of the oriented bounding box.” Shi teaches (Fig. 12 and ¶0144-¶0149) complex object, resting in a box, forming constraint, with the major and minor axes, thereof; (¶0150, ¶0263, ¶0159, ¶0224) As provided, processing of constraints, and use in planning a grasp approach, position, and pre-grasp pose for the grasping device, are described further herein regarding the other figures, including the algorithms of FIGS. 21 and 22.

Regarding claim 5, The method of Claim 3 wherein determining the optimal scanning direction comprises: determining an approximate handle axis for a handle of the tool represented by the CAD model; determining a working axis of the tool represented by the CAD model using the determined approximate handle axis; and determining the optimal scanning direction based on the determined working axis.” Shi teaches (¶0263, ¶0159, ¶0224) algorithm automatically performs to select the best feasible grasp approach and position of the grasping device in real-time, involving virtual grasp volumes overlapping or intersecting with virtual representations of the subject objects under various environmental constraints, according to embodiments of the present technology. FIG. 26 shows a virtual complex-hull model 2600 that has approached an object 1200 lying on a surface 1100 e.g., table top. As can be seen in FIG. 26, the approach could be generally downward along a minor axis of the object 1200 (reference, e.g., minor axis 1216 addressed in connection with FIGS. 12 and 13, which is in some cases generally orthogonal to the major axis 1214 addressed in connection with the same figures). FIG. 27 shows a virtual complex-hull model 2700 that has approached the object 1200 here standing in a relatively-tall box 1600.sup.1 (the box can be like the box described above in connection with FIG. 16, and is referenced here with a superscript to acknowledge that the dimensions are slightly different than those in the box of FIG. 16). As with the scenario of FIG. 26, the approach in the scenario of FIG. 27 can be generally downward; in the case of FIG. 27, though, due to the box constraint 1600.sup.1, the approach is along the major axis of the object 1200 (reference, e.g., major axis 1214 of FIGS. 12 and 13).

Regarding claim 6, Arisoy and Teran-Matus do not teach “The method of Claim 1 wherein each section is formed of one or more closed curves, each closed curve forming a face.” Shi teaches (¶0009, Figs.4-6 and 18) Multiple models are used to capture characteristics of the grasping-device and also of the target object; (¶0010, ¶0130-¶0131, ¶0218-¶0219) Example models include a sphere, a cylinder, and a convex hull; (¶0011) The model can include, for example, a layered volume, or a stacked volume model including two or more shapes or shaped volumes that could each on their own model a grasping volume, such as in connection with a simpler and/or smaller subject object. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system/method for determining grasping positions for a 3D model (e.g., CAD data) of a target object/tool as taught by Arisoy and Teran-Matus with the models/shapes with certain properties as taught by Shi for the benefit of intelligently planning a grasp approach, position, and pre-grasp pose for use to grasp a complex three-dimensional object (¶0006.)

Regarding claim 7, “The method of Claim 6 wherein extracting properties of each section comprises: calculating properties for each face.” Shi further teaches (Fig. 4 and ¶0011) sphere and multiple volumes/shapes in layers/nested shapes; (¶0132-¶0134) complex object to be grasped has object data that can include the location of the center of mass and the major and minor axes. The object data can include other object characteristics as well, including object mass or weight, object dimensions, and object pose, or position in six-dimensional space.

Regarding claim 8, “The method of Claim 7 wherein the properties of each face include at least one of: geometric center; area; and extremum points.” Shi further teaches (Fig. 4 and ¶0011) sphere and multiple volumes/shapes in layers/nested shapes; (¶0132-¶0134) complex object to be grasped has object data that can include the location of the center of mass and the major and minor axes. The object data can include other object characteristics as well, including object mass or weight, object dimensions, and object pose, or position in six-dimensional space.

Regarding claim 12, its rejection is similar to claim 2.

Regarding claim 13, its rejection is similar to claim 3.

Regarding claim 14, its rejection is similar to claim 4.

Regarding claim 15, its rejection is similar to claim 5.

Regarding claim 16, its rejection is similar to claim 6.

Regarding claim 17, its rejection is similar to claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Farina et al. (US 20140371871) – Relevant to claim 1 - (¶0036) The system employs stereovision implemented using special augmented reality glasses with two cameras to obtain a 3D structure (geometrical model) of the scene and the target object. Since the controller has the information about the geometry of the target object, it can autonomously determine the most appropriate way to grasp the object. Therefore, the controller automatically selects the grasp type and the size of the hand opening
Drumwright et al. (US 20210031375) – Relevant to claim 1 - (¶0021) In certain embodiments, it is also be possible to use a learning approach to map a model or partial model, i.e., only the parts of the model that are observable, of the object's geometry and apparent surface properties, e.g., friction, to an appropriate way to grasp it, as opposed to or in addition to using the grasp database 12
Nakamoto et al. (US 20090173560) – Relevant to claim 1 - (¶0106) Images acquired by the cameras 6 are processed in the image processing section 8, and the object information calculating section 21 calculates the size and shape of an object based on image information from the image processing section 8. The holding method determining section 22 determines a method for holding the object based on object information from the object information calculating section 21. The holding execution section 23 controls the arm sections 3 according to the holding method from the holding method determining section 22 to lift the object. The sensor information processing section 24 processes a combination of one or more items of sensor information during execution of holding to control the holding force. The holding method correction section 25 corrects the holding method based on the result of the sensor information processing, and corrects the method for holding the object.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629. The examiner can normally be reached 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Frank Johnson/Examiner, Art Unit 2425    

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425